DETAILED ACTION

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-4, 7-9, 12-17 and 19-22 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-15, 18, 19 and 20 of prior U.S. Patent No. 11,187,919 B2. This is a statutory double patenting rejection.
Application: 17/342,009
Reference US Patent 11,187,919
1. A temple assembly for a pair of spectacles, comprising: a spectacle temple body; a first temple core, comprising a first connecting end and a 


2. The temple assembly of claim 1, wherein the guide member is provided with a through hole, the first temple core is disposed passing through the through hole such that the guide member is sleeved onto a periphery of the first temple core, and the through hole is configured to define the first temple core reciprocating along an axis of the through hole.
3. The temple assembly of claim 1, wherein the first temple core and the guide member are constrained to have a relative movement in same direction as an axial direction of the first pivot.
3. The temple assembly of claim 1, wherein the first temple core and the guide member are constrained to have a relative movement in same direction as an axial direction of the first pivot.
4. The temple assembly of claim 1, wherein the guide member is provided with a through hole, the second connecting end of the first temple core passes through the through hole and extends into the spectacle temple body, and the second connecting end is pivotally connected to the second temple 


18. The temple assembly of claim 1, wherein the axes of the first pivot are horizontally arranged.
19. The temple assembly of claim 1, wherein the axes of the first pivot are vertically arranged.
8. The temple assembly of claim 1, wherein the guide member is provided with a through hole, the temple assembly further comprises the end hinge of the spectacle temple, and the end hinge of the spectacle temple comprises a hinge lug extending into the through hole and pivotally connected to the first connecting end.
5. The temple assembly of claim 1, wherein the guide member is provided with a through hole, the temple assembly further comprises the end hinge of the spectacle temple, and the end hinge of the spectacle temple comprises a hinge lug extending into the through hole and pivotally connected to the first connecting end.
9. The temple assembly of claim 1, wherein the guide member is protruded with a limiting portion extending forward from an end of the guide member away from the spectacle temple body.
6. The temple assembly of claim 1, wherein the guide member is protruded with a limiting portion extending forward from an end of the guide member away from the spectacle temple body.
12. The temple assembly of claim 1, wherein an end of the spectacle temple body adjacent to the guide member is 


8. The temple assembly of claim 7, wherein the second connecting end is extended into the receiving cavity and pivotally connected to the second temple core.
14. The temple assembly of claim 1, wherein the second temple core comprises:  {ZHONGY-19012-USPT/01064789v1}3a fixing member, fixedly connected to the spectacle temple body; a movable member, movably connected to the fixing member; wherein the movable member is reciprocally movable along the lengthwise direction of the spectacle temple body, and a front end of the movable member is provided with a pivot hole configured for the second pivot to pass through; and a spring; wherein an end of the spring abuts against the fixing 


11. The temple assembly of claim 10, wherein the fixing member, the movable member and the spring are distributed along the lengthwise direction of the spectacle temple body.
16. The temple assembly of claim 14, wherein the movable member comprises a hinge head and a spring core rod, the pivot hole is disposed at a front end of the hinge head, and the spring core rod is fixedly connected to the hinge head or integrally formed with the hinge head, the spring is sleeved on the spring core rod, and a rear end of the spring core rod is provided with a spring stop.
12. The temple assembly of claim 10, wherein the movable member comprises a hinge head and a spring core rod, the pivot hole is disposed at a front end of the hinge head, and the spring 22ZYIPO 110PUSA core rod is fixedly connected to the hinge head or integrally formed with the hinge head, the spring is sleeved on the spring core rod, and a rear end of the spring core rod is provided with a spring stop.
17. The temple assembly of claim 16, wherein the fixing member is a fixed locking block sleeved on the spring core rod, and the fixing member is provided with a screw hole or a pin hole.
13. The temple assembly of claim 12, wherein the fixing member is a fixed locking block sleeved on the spring core rod, and the fixing member is provided with a screw hole or a pin hole.

14. The temple assembly of claim 10, wherein the movable member comprises a frame, a front end of the frame is provided with the pivot hole, and the frame is configured to pull the spring received in the frame out of the receiving cavity of the spectacle temple body, and the fixing member is configured to prevent the spring from being pulled out of the receiving cavity by the frame.
20. The temple assembly of claim 19, wherein an end of the fixing member is extended into the frame, the spring is sleeved on a periphery of the fixing member and defined in the frame, and the other end of the fixing member passes through a rear end of the frame and is fixedly connected to the spectacle temple body.
15. The temple assembly of claim 13, wherein an end of the fixing member is extended into the frame, the spring is sleeved on a periphery of the fixing member and defined in the frame, and the other end of the fixing member passes through a rear end of the frame and is fixedly connected to the spectacle temple body.
21. The temple assembly of claim 12, wherein the second temple core comprises: a movable member, received in the receiving cavity and reciprocally 





Allowable Subject Matter
Claims 23 and 24 are allowed.
Claims 5, 10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: (claim 5) wherein a shape of a cross-section of a part of the first temple core located between the first connecting end and the second connecting end is matched with that of a cross-section of a through hole of the guide member, to limit the guide member can only move axially relative to the first temple core, to limit rotating circumferentially; (claim 10) wherein the temple assembly further comprises a pile head connected with the first temple core and abutted against the guide member; wherein an outer end surface of the pile head abutted against the guide member is provided with an outer convex portion, the limiting portion is provided with a concave groove, and the outer convex portion is matched with the concave groove to limit circumferential rotation between the pile head and the guide member; or 3Serial No. 17/342009Atty. Dkt. No. ZYIPO110PUSA Reply to Office Action of September 10, 2021PUS216183-1 the limiting portion is convex, and an outer end surface of the pile head abutted against the guide member is provided with a concave groove, and the limiting portion is matched with the concave groove to limit circumferential rotation between the pile head and the guide member; (claim 18) wherein the fixing member is provided with a second axial limiting groove configured for the spring core rod passing through, the spring core rod is matched with the second axial limiting groove, such that the spring core rod is axially moved along the second axial limiting groove.

Response to Amendment
1.	Applicant’s arguments with a Terminal Disclaimer filed on 12/10/2021 with respect to claims 1-5, 7-10 and 12-24 have been considered.  The Terminal Disclaimer is applied for the claims which are rejected under the non-statutory double patenting 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN TRA whose telephone number is (571)272-2343. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYEN TRA/Primary Examiner, Art Unit 2872